Citation Nr: 0214428	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  96-10 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel





INTRODUCTION

The appellant served on active duty from October 1986 to 
February 1987 and from October 1988 to January 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was previously before the 
Board in October 1997, April 1998, March 2000, and December 
2001.  The first two remands were for additional development.  
The last two have been to schedule the appellant for a 
videoconference hearing.


REMAND

This case is not yet ready for appellate review.  As noted 
above, this case has been remanded twice before to schedule a 
videoconference hearing for the appellant before a member of 
the Board.  In a December 18, 2001 statement, the appellant 
reiterated his desire to have such a hearing.  He provided a 
new address with a post office box number in Jackson, 
Mississippi.  In a May 14, 2002 letter, the RO scheduled the 
appellant for a videoconference hearing on June 16, 2002; 
however, the letter, although addressed to the correct post 
office box number, was sent to the appellant's old zip code 
in Clarksdale, Mississippi.  The appellant did not appear for 
the scheduled hearing.  A June 4, 2002 letter from the RO was 
also sent to the same inaccurate address.  While the Board 
regrets greatly the additional delay in remanding this case 
for a third time to schedule a hearing, the appellant's right 
to due process must be preserved.  Accordingly, this case is 
REMANDED for the following:

The RO should schedule the appellant for 
a videoconference hearing before a member 
of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




